UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-21675 WY Funds, Inc. (Exact name of registrant as specified in charter) 5502 N. Nebraska Ave, Tampa, FL33604 (Address of principal executive offices) (Zip code) Mitchell York, Wertz York Capital Management Group, LLC, 5502 N. Nebraska Ave, Tampa, FL33604 (Name and address of agent for service) Registrant's telephone number, including area code: 813-238-4800 Date of fiscal year end: 12/31 Date of reporting period: 07/01/2010 to 06/30/2011 Item 1. Proxy Voting Record. There were no matters relating to a portfolio security considered at any shareholder meeting held during the period covered by this report and with respect to which the series named above were entitled to vote. SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant) WY Funds, Inc. By (Signature and Title) /s/ Mitchell York Mitchell York, President Principal Executive Officer Date 7/28/11
